t c summary opinion united_states tax_court amjad a sheikh petitioner v commissioner of internal revenue respondent docket no 7379-06s filed date amjad a sheikh pro_se julie a jebe for respondent foley judge this case was heard pursuant to section of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion should not be treated as precedent for any other case the issue unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue for decision is whether petitioner is liable for the sec_72 10-percent additional tax relating to an early distribution from a qualified_retirement_plan background in petitioner who was less than years of age received a dollar_figure distribution from a qualified_retirement_plan petitioner reported the distribution on his federal_income_tax return on date respondent sent petitioner a notice_of_deficiency relating to in the notice respondent determined that petitioner was liable for the sec_72 percent additional tax because petitioner received an early distribution from a qualified_retirement_plan on date petitioner while residing in joliet illinois filed his petition with the court and contested the 10-percent additional tax discussion sec_72 imposes a 10-percent additional tax on an early distribution from a qualified_retirement_plan petitioner contends that he is not liable for the additional tax because of financial hardship sec_72 lists several exceptions to the additional tax but there is no exception relating to financial hardship 111_tc_250 accordingly respondent’s determination is sustained contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
